Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received December 20th, 2021. Claims 1-18 have been entered and are presented for examination.
Application 17/555,869 is a Continuation of 15/855,359 12/27/2017 now Abandoned.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0205224).
Regarding claims 1, 9, 17-18,  Lee et al. disclose a method for reporting a Radio Link Control (RLC) layer status, comprising: determining whether an RLC status report needs to be transmitted, based on being in an acknowledgment mode (paragraph 0151 [RLC sublayer of NR supports three transmission modes: Transparent Mode (TM); Unacknowledged Mode (UM); Acknowledged Mode (AM)]); based on that the RLC status report needs to be transmitted (paragraph 0151 [RLC sublayer of NR supports three transmission modes: Transparent Mode (TM); Unacknowledged Mode (UM); Acknowledged Mode (AM); selected mode]), determining at least one unacknowledged sequence number length, wherein the unacknowledged sequence number length is selected from a set of unacknowledged sequence number length which comprises one or more elements (see Figure7 and paragraph 0101 0151, 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]), and the one or more elements in the set of unacknowledged sequence number length are pre-defined by a transmitter and a receiver (see Figure7 and paragraph 0101 0151, 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN; 10 bits or 16 bits configurable]); generating the RLC status report based on the at least one unacknowledged sequence number length and a sequence number of a start RLC data packet of RLC data packets consecutively unreceived (see Figure7 and paragraph 0101 0151, 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]), wherein the RLC status report is in a preset format of RLC status report, and the RLC status report records the total number of the RLC data packets consecutively unreceived and the sequence number of the start RLC data packet of RLC data packets consecutively unreceived (see Figure 7 and paragraph 0101 0151, 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]); and transmitting the RLC status report (paragraph 0151 [RLC receiver transmits status report]).
	Regarding claims 2, 10, Lee et al. further discloses, wherein determining whether an RLC status report needs to be transmitted, comprises: determining whether a request information for acquiring the RLC status report is received, or determining whether a number of RLC data packets consecutively unreceived is greater than or equal to a preset threshold (paragraph 0151 [RLC receiver can also trigger RLC status report after detecting a missing RLC PDU or RLC PDU segment]); and in response to the request information being received, or based on the number of RLC data packets consecutively unreceived being greater than or equal to the preset threshold, determining that the RLC status report needs to be transmitted.
	Regarding claims 3, 11, Lee et al. further discloses wherein based on the set of unacknowledged sequence number length comprising a plurality of elements, a fixed one of the plurality of elements is selected as the at least one unacknowledged sequence number length (paragraph 0151, 0158 [RLC receiver can also trigger RLC status report after detecting a missing RLC PDU or RLC PDU segment]), or multiple elements of the plurality of elements are selected as the at least one unacknowledged sequence number length.
	Regarding claims 4, 12, Lee et al. further suggests wherein based on multiple elements being selected from the set of unacknowledged sequence number length as the at least one unacknowledged sequence number length, determining the at least one unacknowledged sequence number length comprises: for each section of RLC data packets consecutively unreceived, selecting a suitable unacknowledged sequence number length from the set of unacknowledged sequence number length based on the number of the RLC data packets consecutively unreceived (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
	Regarding claims 5, 13, Lee et al. further discloses wherein based on multiple elements being selected from the set of unacknowledged sequence number length as the at least one unacknowledged sequence number length, the RLC status report further indicates each of the selected elements (paragraph 0158-0159, [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.; indicate multiple missing RLC SDU segments of an RLC SDU]).
	Regarding claims 6, 14, Lee et al. further discloses wherein the RLC status report further indicates multiple sections, and each one of the multiple sections is indicated with a start sequence number and the corresponding unacknowledged sequence number through at least one unacknowledged sequence number length (paragraph 0158-0159, [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.; indicate multiple missing RLC SDU segments of an RLC SDU]).
	Regarding claims 7, 15, Lee et al. further discloses wherein in the RLC status report, for each of the unacknowledged sequence number length, an information element before a start position of the unacknowledged sequence number length indicates a selected element of the unacknowledged sequence number length (paragraph 0158-0159, [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN]).
	Regarding claims 8, 16, Lee et al. further discloses wherein the RLC status report further comprises a start sequence number of the RLC data packets consecutively unreceived which are indicated by each unacknowledged sequence number length (paragraph 0158-0159, [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465